ORDER
PER CURIAM:'
Demun Walker was convicted following a jury trial of violence against a Department of Corrections employee. Walker appeals from the denial of his motion for post-conviction : relief under Supreme Court Rulé 29.15 following an evidentiary hearing. Walker argues that he is entitled to post-conviction relief because his direct-appeal counsel was ineffective for failing to challenge Walker’s appearance before the jury in shackles. We'affirm. Because a published opinion would have no prece-dential value, an unpublished memoran-' dum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b). ,■